—In two related family offense proceedings pursuant to Family Court Act article 8, the petitioner appeals from (1) an order of the Family Court, Kings County (Shafer, J.H.O.), dated August 16, 2012, which dismissed the petition in proceeding No. 1, and (2) an order of the same court, also dated August 16, 2012, which dismissed the petition in proceeding No. 2.
Ordered that the orders are affirmed, without costs or disbursements.
Under the particular facts of this case, the Supreme Court correctly dismissed the petitions in the proceedings in question. Skelos, J.E, Balkin, Cohen and Miller, JJ., concur.